In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-858V
                                          UNPUBLISHED


    ANNA MILLER and MATTHEW                                     Chief Special Master Corcoran
    MILLER, on behalf of A.M., a minor
    child,                                                      Filed: April 5, 2022

                         Petitioners,                           Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Rotavirus Vaccine; Intussusception
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioners.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On February 3, 2021, Anna Miller and Matthew Miller, on behalf of A.M., a minor
child, filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioners alleges that A.M.
suffered intussusception as a result of receiving a rotavirus vaccination on November 1,
2019. Petition at 15. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On September 22, 2021, a ruling on entitlement was issued, finding Petitioners
entitled to compensation for intussusception. On April 4, 2022, Respondent filed a proffer
on award of compensation (“Proffer”) indicating that A.M. should be awarded $35,965.00

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
comprised of $35,000.00 for pain and suffering payable to Petitioners as
guardian/conservator of A.M.’s estate and $965.00 for past unreimbursable expenses
payable to Petitioners. Proffer at 1-2. In the Proffer, Respondent represented that
Petitioners agree with the proffered award. Id. Based on the record as a whole, I find that
Petitioners are entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioners two lump
sum payments as described below:

    (1) A lump sum payment of $35,000.00 in the form of a check payable to
        petitioners as guardian(s)/conservator(s) of A.M.’s estate 3; and
    (2) A lump sum payment of $965.00 in the form of a check payable to Petitioners.

This amount represents compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 4

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
 Pursuant to the Proffer, no payments shall be made until Petitioners provides respondent with
documentation establishing that they has been appointed as the guardian(s)/conservator(s) of A.M.’s
estate. Proffer at 2.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


      ANNA MILLER and MATTHEW MILLER,
      on behalf of A.M., a minor child,

                              Petitioners,
                                                            No. 21-858V
      v.                                                    Chief Special Master Corcoran
                                                            ECF
      SECRETARY OF HEALTH AND
      HUMAN SERVICES,

                              Respondent.


                             PROFFER ON AWARD OF DAMAGES

              On February 3, 2021, Anna Miller and Matthew Miller (“petitioners”) filed a

     petition for compensation under the National Childhood Vaccine Injury Act of 1986, 42

     U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended, on behalf of her daughter,

     A.M., a minor, alleging that A.M. suffered intussusception as a result of receiving a

     rotavirus vaccination on November 1, 2019. See Pet. at 15. On September 21, 2021,

     respondent conceded that entitlement to compensation was appropriate under the terms of

     the Vaccine Act. ECF No. 17. On September 22, 2021, Chief Special Master Corcoran

     issued a Ruling of Entitlement, finding that petitioners were entitled to vaccine

     compensation for A.M.’s intussusception and resulting sequelae. ECF No. 18.

I.         Compensation for Vaccine injury-Related Items

              Based on the evidence of record, respondent proffers that petitioners should be

     awarded the following:




                                                   1
              A. Pain and Suffering

              Respondent proffers that petitioners should be award $35,000.00 for A.M.’s pain

   and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

              B. Past Unreimbursable Expenses

              Evidence supplied by petitioners document that they incurred past unreimbursable

   expenses related to A.M.’s vaccine-related injury. Respondent proffers that petitioner

      should be awarded past unreimbursable expenses in the amount of $965.00. See 42

      U.S.C. § 300aa-15(a)(1)B). The above amounts represent all elements of compensation

      to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioners agree.

II.       Form of the Award

              Respondent recommends that the compensation provided to petitioners be made

   through two lump sum payments as described below:

              (1)      A lump sum payment of $35,000.00 in the form of a check payable to
                       petitioners as guardian/conservator of A.M.’s estate. 1 No payments shall
                       be made until petitioners provide respondent with documentation
                       establishing that they have been appointed as the
                       guardian(s)/conservator(s) of A.M.’s estate; and

              (2)      A lump sum payment $965.00 in the form of a check payable to
                       petitioners.

                                                           Respectfully submitted,

                                                           BRIAN M. BOYNTON
                                                           Principal Deputy Assistant Attorney General

                                                           C. SALVATORE D’ALESSIO
                                                           Acting Director
                                                           Torts Branch, Civil Division


   1
        Should A.M. die prior to the entry of judgment, respondent reserves the right to move the Court for
      appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
      pain and suffering, and future lost earnings.


                                                          2
                      HEATHER L. PEARLMAN
                      Deputy Director
                      Torts Branch, Civil Division

                      ALEXIS B. BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division
                      /s/ NANCY O. TINCH
                      Nancy O. Tinch
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146 Benjamin Franklin Station
                      Washington D.C. 20044-0146
                      (202) 305-2078

Date: April 4, 2022




                      3